REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Flyash et al.; PG Pub. 2010/0210993) discloses the simultaneous application of RF and infrared stimulation (see par. 47), but does not disclose the application of a substance simultaneously [emphasis added]. There is gel applied to the treatment area (see Claim 21) before electrical stimulation, but not simultaneously [emphasis added]. Examiner considers light and radiation are forms of energy and not of matter or substance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792  

/Amanda K Hulbert/Primary Examiner, Art Unit 3792